EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Sanok on 04/29/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 9, 13 & 15, "deflecting face" has been deleted and replaced with -- outlet opening --
In Claim 1, line 11, -- for all of said different flow speeds -- was inserted after "state"
Claim 4 has been rejoined
In Claim 4, line 3, -- at least one -- was inserted before "inflow"
In Claim 4, line 4, "and on which the outflow opening is arranged" has been deleted and replaced with -- wherein the outflow opening is arranged on the at least one flow duct --
In Claim 4, line 5, -- at least one -- was inserted before "outflow"
In Claim 4, line 6, "the region" was deleted and replaced with -- a region –
In Claim 7, lines 8, 11, 15 & 17, "deflecting face" has been deleted and replaced with -- outlet opening --
In Claim 7, line 13, -- for said different flow speeds -- was inserted after "state"
Claims 5-6 & 8-12 have been canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an air vent with a deflecting face radially out from an outlet that adapts its shape and arrangement to different flow speeds such that a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R Schult/Examiner, Art Unit 3762